Case 4:19-cv-00892-HSG Document 64-2 Filed 04/25/19 Page 1 of 6




                Exhibit 2
        Case 4:19-cv-00892-HSG Document 64-2 Filed 04/25/19 Page 2 of 6



                           DECLARATION OF JERRY B. MARTIN


I, Jerry B. Martin, declare as follows:

    1. I am the Chief, U.S. Border Patrol Strategic Planning and Analysis Directorate (SPAD),

        U.S. Customs and Border Protection (CBP), an agency of the Department of Homeland

        Security (DHS). I have held this position since March 2019. Over the course of my

        career I have served in multiple roles directly relating to border barrier projects;

        including being the principal liaison for Border Patrol in the current wall planning effort,

        Pedestrian Fence 225 (PF225), and Vehicle Fence 300, (VF300), project implementation

        (2007-2010), and the Border Infrastructure System Project (2003-2007). SPAD

        identifies and develops the requirements which lead to the acquisition of border

        infrastructure such as barriers. I entered on duty with the U.S. Border Patrol (USBP) in

        1992 and worked throughout various field leadership roles until ultimately becoming the

        Chief Patrol Agent of the Blaine Border Patrol Sector.

    2. In my current position I am personally aware of CBP activities in support of ongoing

        and planned barrier projects.

    3. The statements in this declaration are based on my personal knowledge and information

        that I have received in my official capacity.

                                          Why Barriers Work

    4. CBP is a U.S. Government Agency responsible for securing the Nation’s borders.

        CBP’s mission is to prevent terrorists and terrorist weapons from entering the United

        States, and to detect, interdict, and apprehend those who attempt to enter illegally or

        smuggle any person or contraband across the Nation’s borders. CBP is specifically

        responsible for patrolling nearly 6,000 miles of Mexican and Canadian international land

                                                 1
   Case 4:19-cv-00892-HSG Document 64-2 Filed 04/25/19 Page 3 of 6



   borders and over 2,000 miles of coastal waters surrounding the Florida Peninsula and the

   island of Puerto Rico.

5. CBP divides its enforcement zones along the southern border with Mexico into nine

   Sectors. From west to east, the sectors are: San Diego, El Centro, Yuma, Tucson, El

   Paso, Big Bend, Del Rio, Laredo, and Rio Grande Valley (RGV).

6. Since the USBP began constructing border barriers nearly 30 years ago, these barriers

   have proved to be a critical component in gaining operational control of the border.

   Illegal drug and human smuggling activity have decreased in those areas where barriers

   are deployed.

7. Physical barriers are an essential component to the USBP’s layered border security

   approach and provide numerous benefits including: (1) barriers protect USBP agents, (2)

   barriers assist USBP in gaining and maintaining operational control of the border, and

   (3) barriers support a safe and secure border community.

8. Border barriers allow USBP agents to gain more control and situational awareness in the

   area near the U.S.-Mexico border. Barriers deter and impede smugglers and aliens from

   entering the U.S. illegally and increase the effectiveness of USBP. For example,

   apprehensions in El Centro Sector were over 61,000 in 2006, just before border

   infrastructure was deployed. By 2007, after infrastructure was deployed, apprehension

   had dipped to just over 55,000. This downward trend continued through 2017, when El

   Centro sector had just over 18,000 apprehensions of illegal entrants. Following the

   construction of barriers in San Diego in 2007, apprehensions in San Diego decreased by

   95-percent. The Tucson Sector, by contrast, did not receive a barrier and saw a

   significant increase in apprehensions. In 1992, Tucson Sector apprehended



                                           2
   Case 4:19-cv-00892-HSG Document 64-2 Filed 04/25/19 Page 4 of 6



   approximately 71,000 individuals. By 2000, apprehensions in Tucson Sector had

   increased by 768-percent to over 616,000. Additionally, the McAllen Border Patrol

   Station Area of Responsibility in the Rio Grande Valley Sector does not have a barrier

   and USBP has seen a 197 percent increase in apprehensions for Fiscal Year 2019 to date

   over Fiscal Year 2018. Such dramatic shifts in apprehensions shows the impact barriers

   have on the flows of illegal crossings.

9. In areas with inadequate barriers, CBP is experiencing large numbers of individuals and

   narcotics beings smuggled into the country illegally, often by Mexican Cartels who use

   the areas as drug smuggling corridors. These areas have been included in DHS’

   February 25, 2019 Request for Assistance Pursuant to 10 U.S.C. §284 to Department of

   Defense (DoD).

10. In Yuma Sector, for fiscal year 2018, there were over 26,000 apprehensions of illegal

   entrants attempting to enter the United States between border crossings. Also during

   fiscal year 2018, Border Patrol had over 1,400 separate drug-related events between

   border crossings in the Yuma Sector, through which it seized over 8,000 pounds of

   marijuana, over 78 pounds of cocaine, over 102poundsof heroin, over 1,700pounds of

   methamphetamine, and over 6 pounds of fentanyl.

11. In fiscal year 2018, there were over 31,000 apprehensions of illegal entrants attempting

   to enter the United States between border crossings in the El Paso Sector. Also in fiscal

   year 2018, Border Patrol had over 700 separate drug-related events between border

   crossings in the El Paso Sector, through which it seized over 15,000 pounds of

   marijuana, over 342 pounds of cocaine, over 40 pounds of heroin, and over 200 pounds

   of methamphetamine.



                                             3
        Case 4:19-cv-00892-HSG Document 64-2 Filed 04/25/19 Page 5 of 6



    12. The number of apprehensions and drug seizures in the Yuma and El Paso Sectors

        improved following the initial installation of barriers, but the barriers are less effective

        now and need to be improved. Cartels and smugglers have changed their tactics and

        thus vehicle fencing is no longer effective and steel mesh barriers can be easily

        breached.

    13. Given the high entry of people and drugs, the Secretary of DHS has determined that El

        Paso Sector and Yuma Sector are areas of high illegal entry where DHS is required

        under Section 102 of the Illegal Immigration Reform and Immigrant Responsibility Act

        of 1996, as amended (“IIRIRA”), to construct physical barriers and roads to deter and

        prevent illegal entry of people and drugs.

    14. To support DHS’s action under Section 102 of IIRIRA, the Secretary of DHS requested

        that the Secretary of Defense, pursuant to 10 U.S.C. § 284(b)(7), assist by constructing

        fences, roads, and lighting within the El Paso and Yuma Sectors. The Acting Secretary

        of Defense has concluded that the support requested satisfies the statutory requirements

        of 10 U.S.C. § 284(b)(7) and that DoD will provide such support for Yuma and El Paso

        Projects.

    15. If barrier projects are stopped, CBP will be unable to respond as effectively to the threats

        along the U.S.-Mexico border, and the country will continue to see high levels of illegal

        entry of both people and drugs.


This declaration is made pursuant to 28 U.S.C. § 1746. I declare under penalty of perjury that

the foregoing is true and correct to the best of my current knowledge.

                                                            Executed on this 24 day of April, 2019.




                                                  4
Case 4:19-cv-00892-HSG Document 64-2 Filed 04/25/19 Page 6 of 6
